DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 have been amended in the response filed on November 4, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the computer program product, as claimed in claims 15-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of produce recommendations. Specifically, representative claim 1 recites the abstract idea of: 
receiving a preparation day for each recipe comprised in a plurality of selected recipes; 
receiving respective preferences for a plurality of produce comprised in the plurality of selected recipes; 
partitioning an interactive grocery list based on the respective preferences;
calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes, wherein repeated produce items are presented with different respective reference identifiers; 
outputting the calculated reference identifiers, wherein each respective reference identifier comprises a specific visual representation and recommended qualitative description of a condition of corresponding produce that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of one or more days before use; 
calculating a current state of a first selected produce item, the first selected produce item included in a first recipe of the plurality of selected recipes;
identifying a ripening rate of the first selected produce item; 
outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item, the recommendation for in-home storage instructions including a method and placement location for the first selected produce item to cause the first selected produce item to achieve the corresponding desired ripeness on a corresponding first preparation day;
determining an updated current state of the first selected produce item; and
updating, based on the updated current state of the first selected produce item, the recommendation for in-home storage instructions for the first selected produce item.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, 
Furthermore, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, a specific visual representation and recommended qualitative description of a condition of corresponding produce are types of observations. Additionally, identifying a ripening rate of the first selected produce item and calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes are types of evaluations. Furthermore, a preparation day for each recipe, partitioning a grocery list, calculating a current state of a first selected produce item, and determining an updated current state of the first selected produce item are types of judgment. Lastly, respective preferences for a plurality of produce, outputting the calculated reference identifiers that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use, outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item, and updating, based on the updated current state of the first selected produce item, the recommendation for in-home storage instructions for the first selected produce item are types of opinions. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a user device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites managing personal behavior (i.e., recommending produce) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 

In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claims 8 and 15 include additional elements of a system comprising: a computer readable storage medium storing a corpus of data; a user interface configured to receive input and present output; and a processor communicatively coupled to the computer readable storage medium and the user interface and having a memory comprising instructions, which, when executed by the processor, cause the processor to perform; and a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computer. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computer. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable due to the combination of features. Specifically, the claims recite a method, system, and computer program product for recommending produce based on ripeness needed for a recipe. Selected recipes are each assigned a preparation day, and preferences for the produce in each recipe are received. Each produce has a respective identifier for each recipe, with each repeated produce item having a different respective identifier. The reference identifiers are output to a user device and include a specific visual representation and recommended qualitative description of a condition of corresponding produce that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of one or more days before use. A current state of a first produce item is calculated, and a ripening rate is identified. Based on the ripening rate, in-home storage instructions are output for the produce item, which include a method and placement location. The instructions cause the produce to achieve the desired ripeness on the corresponding preparation day. An updated current state of the produce item is determined, and the recommendation for in-home storage is updated based on the updated current state of the produce item.
The most relevant prior art of record includes Kremen et. al. (US 20170316488, herein referred to a Kremen), Isogai et. al. (US 20140365345, herein referred to as Isogai), Stein (US 20050166147, herein referred to as Stein), Diezmos et. al. (US 20140309968, herein referred to as Diezmos), and Ichiro et. al. (JP 2015206585, herein referred to as Ichiro). Newly cited prior 
Kremen discloses a recipe management method and system for planning meals. A user can choose which day each recipe is set in a meal plan and specify preferences for ingredients in the recipe (Kremen, see: figs 9, 21; [0014], [0038], [0051]). A grocery list can be created from the selected recipes, and the single and repeated produce items are intelligently combined into that list (Kremen, see: figs 2, 24, 29; [0051], [0052]). The visual representation of the ingredients appears on a user interface, and a user selects ingredients based on what they would like to purchase (Kremen, see: [0035], [0052]). The user can also update their grocery list by removing certain ingredients, and respective preferences include information associated with various sizes of an ingredient and whether an ingredient is pitted, trimmed, destemmed, and/or shelled (Kremen, see: [0037], [0054]). Kremen does not disclose differentiating repeated produce items, a recommended qualitative description of the produce that will have a highest probability to achieve a desired ripeness by an estimated one or more days before use, calculating a current state of the produce, identifying a ripening rate, outputting a recommendation for in-home storage instructions to achieve the desired ripeness, determining an updated state of the produce, and updating the recommendation for in-home storage instructions based on the updated current state.
Isogai discloses a method and system for tracking produce ripeness in recipes. Information on each of the produce items is stored, and each produce item for each recipe has a separate storage line in the table (Isogai, see at least: fig 5; [0085], [0220]). A user device receives a visual representation and qualitative description of the corresponding produce that is ripe on that day (Isogai, see: fig 9, 15; [0128], [0151], [0208], [0507]). Current deterioration 
Stein discloses a method and system for receiving in-home storage instructions based on what is purchased at a store. A system links storage and ripening information of items to the purchaser using their receipt and email access (Stein, see: [0023], [0024]). The recommendation for the items includes placement location and method, and the recommendation can suggest how to delay ripening or certain ripening effects for the produce items (Stein, see: [0021], [0026]). The recommendation is also selected to maximize shelf life by identifying how to best ripen the product (Stein, see: [0020]). Stein does not disclose selecting preparation days for selected recipes, partitioning a grocery list, outputting identifiers considering an estimated one or more days before use, calculating a current state of the produce, identifying a ripening rate, calculating an updated current state, and updating the recommendation based on the updated current state.
Diezmos discloses a method and system for determining ripening outcomes of food products. Historical and performance data sources are used to determine highest probability conditions, which include information indicative of one or more of a food’s visual appearance, 
Ichiro discloses a method and system for cooking ingredients in a recipe. Preferences include "bitter", "sweet", "taste", "salting", "acidulant", "taste" or the like in addition to information of taste, smell "barleys" or the like, the temperature of the cooking, the texture (hardness, elasticity, such as the size of the material), throat, stimulus (spirit, carbonate, / condolences degree), such as a color appearance of dishes (Ichiro, see: [Operation of the cooking device 400]). The system uses vectors from the user’s subjective evaluation and other users’ information to determine a target change rate vector (i.e., data sources comprising proprietary and publicly available food reference data) (Ichiro, see: [Operation of the cooking device 400]). Ichiro does not disclose selecting preparation days for selected recipes, partitioning a grocery list, outputting identifiers considering an estimated one or more days before use, calculating a current state of the produce, identifying a ripening rate, calculating an updated current state, and updating the recommendation for in-home storage instructions based on the updated current state.

Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-12 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.


Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant argues the claims are patent eligible because “the claimed invention enables automation of specific tasks that previously could only be performed subjectively by humans” and “[the claims] are integrated into practical applications due to their improvement to technology.” Specifically, Applicant points to McRO as an example, stating “the claimed “reference identifiers” required in claim 1 [of Applicant’s invention] amount to comparable levels of detail as the “rules” of McRO’s claim.” However, Examiner respectfully disagrees with Applicant’s analysis. The claims of McRO were deemed patent eligible because they were not directed to an abstract idea, though the court also determined that the claims were directed to an improvement because the improvement “allow[ed] computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters’ that previously could only be produced by human animators … through ‘the use of rules, rather than artists, to set the morph weights and transitions between phonemes.’” This was due to the fact that “an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.” McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). In other words, the improvement to the technology was not the automation of the tasks by a computer. Rather, the rules were different 
In the instant case, the claims do recite an abstract idea. The claims recite both managing personal behavior and mental processes. The claims are directed to managing personal behavior through partitioning an interactive grocery list and outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item. The claims are directed to a mental processes because a specific visual representation and recommended qualitative description of a condition of corresponding produce are types of observations. Additionally, identifying a ripening rate of the first selected produce item and calculating respective reference identifiers for single and repeated produce items extracted from the plurality of selected recipes are types of evaluations. Furthermore, a preparation day for each recipe, partitioning a grocery list, calculating a current state of a first selected produce item, and determining an updated current state of the first selected produce item are types of judgment. Lastly, respective preferences for a plurality of produce, outputting the calculated reference identifiers that will have a highest probability to achieve a corresponding desired ripeness considering an estimated number of days before use, outputting, based on the identifying, a recommendation for in-home storage instructions for the first selected produce item, and updating, based on the updated current state of the first selected produce item, the recommendation for in-home storage instructions for the first selected produce item are types of opinions. Each of these limitations can practically be performed in the human mind and are not “specific, limited mathematical rules.” Id. Rather, each of these limitations are performed in standard grocery shopping and food storage techniques which are “driven by subjective determinations.” Id. 
McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…' ” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks.” Id. 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraph [0013] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as improved meal planning. Although the claims include computer technology such as a user device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases Enfish and McRO. Unlike the precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities or, for example, the accuracy of detecting produce ripeness. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of meal planning. The claimed process, while arguably resulting in improved meal planning, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system, nor, for example, improving the accuracy of detecting produce ripeness via specific, limited rules. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to automate meal planning, e.g. commercial and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. In view of the amendments, any references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure, as explained above. Therefore, the rejections under 35 U.S.C. 103 are hereby withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel (2016 NPL) was used to understand how specific devices can be used to determine the ripeness level of certain produce using a spectrometer.
Rizzolo et. al. (2015 NPL) was used to understand how storage conditions such as temperature, atmosphere, and time affect ripening, ethylene production, and texture of 1-MCP-treated pears.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625